Lows, J.
At the trial below it was developed, that during the progress of a public meeting, quietly and lawfully assembled, and while the same was being addressed by a public speaker, that the defendants, together with one Tracy, disturbed and broke up the same, by throwing eggs at the speaker, and afterwards beating and bruising him, and committing other wrongs, &c. Soon thereafter the defendants and the said Tracy informed upon each other before Squire Black, stating their offense to have been the disturbance of a public meeting, by simply making noises, &c., concealing the violence and the main circumstances aggravating the same. Under the facts as disclosed, Justice Black acquitted Mann, fined Tracy one, and Green five dollars. Afterwards a new complaint was made against the present defendants, who were tried and convicted in the manner above stated. To this last procedure several objections are made.
.First. That after the issues under the pleas of former conviction and acquittal were determined against the defendants, by the verdict of the jury, the Court proceeded to judgment without trying the defendants again on the question of their guilt. This course of practice was not irregular, but warranted by § 4883 of the Revision. Separate trials, upon distinct issues or defenses, is not the policy of the statute, which authorizes the plea of not guilty, and former conviction or acquittal to be pleaded together, and as a corollary from this, to be tried together. § 4714, Revision. The defendants in this case, before trial, withdrew their pleas of not guilty, and after their special defenses were found against them, did not ask to plead over, nor did they make any objection to the action of the Court on the finding of the jury. It is now too late to question the regularity of their conviction.
Second. It is objected that, inasmuch as the defendants had been tried for the same offense before a justice hay*243ing jurisdiction, with tbe right of appeal secured to the aggrieved party, that it was not competent for the State to commence a new proceeding against them. As a general proposition this is true, but it was alleged that the former trial had been brought about by the procurement, of the defendants themselves, and that their conviction and acquittal were the result of fraud and collusion on their part. This allegation was found to be true, and the verdict of the jury in this respect was justified by the evidence, which showed a fraudulent suppression of the chief criminal acts of the defendants. ’ ■
In this state of case, the State had its election, to appeal, or to treat the action of the magistrate as a farce, and his judgment as a nullity. If it chose the latter, it was competent to commence a new prosecution, &c. See 1 Bishop Crim. Law, § 679; State v. Brown, 12 Conn., 54; Cone v. Jackson, 2 Va., 10, 501; State v. Little, 1 N. H., 257, 258; State v. Lowrie, 1 Swan, 74; State v. Corbin, 11 Hump., 599.
Lastly. There are two or three other less important objections, a distinct mention of which is not called for, as they cannot and ought not to have the effect to reverse the judgment below, and the same is, therefore,
Affirmed.